DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 20170112382 A1, which claims priority of  PCT/JP2014/068094, filed on  July 7, 2014, as provided in IDS), and  in view of Takeda (US 20130083847 A1, as provided in IDS), and further in view of MATSUZAWA (US 20170328726 A1, DATE FILED: October 15, 2015, as provided in IDS).
Re Claim 1, Nakata disclose image processing apparatus (see NaKata: e.g., -- the pulse-wave detection device executes face detection on the image…. the pulse-wave detection device detects a pulse wave signal based on a difference in brightness obtained between the frame and the previous frame. --, in abstract, and, -- heartbeat measurement method for measuring heartbeats from images that are taken by users.--, in [0003], [0006]-[0007], and [0028]-[0029]), comprising:
a memory that stores instructions; and a processor that, when executing the instructions stored in the memory (see Nakata: e.g., Fig. 1, and, -- the acquiring unit 13 acquires images captured by the camera 12. According to another embodiment, the acquiring unit 13 may also acquire images via auxiliary storage devices, such as hard disk drive (HDD), solid state drive (SSD), or optical disk, or removable media, such as memory card or Universal Serial Bus (USB) memory…. the acquiring unit 13 may also acquire images by receiving them from external devices via a network. Here, in the illustrated example, the acquiring unit 13 performs processing by using image data, such as two-dimensional bitmap data or vector data, obtained from output of imaging elements, such as CCD or CMOS.--, in [0042], and, -- if the pulse-wave detecting unit 18 detects the peak of the waveform of the pulse wave signal during peak detection, it stores the sampling time when the peak, i.e., the maximum point, is detected in an undepicted internal memory. Then, when the peak appears, the pulse-wave detecting unit 18 obtains the difference in time from the maximum point that is previous by a predetermined parameter n and then divides it by n, thereby detecting the number of pulses….. the acquiring unit 13, the face detecting unit 15, the ROI setting unit 16, the calculating unit 17, and the pulse-wave detecting unit 18, described above, may be implemented when a central processing unit (CPU), a micro processing unit (MPU), or the like, executes the pulse-wave detection program.--, in [0062]-[0066]), performs a process, 
although Nakata discloses data compression (see Nakata: e.g., -- the image storage unit 14 stores images acquired during capturing each time the capturing is executed by the camera 12.  Here, the image storage unit 14 may store moving images that are encoded by using a predetermined compression coding method, or it may store a set of still images where the user's face appears.--, in [0044]);
Nakata however does not explicitly disclose selecting one of data compression processing modes in response to a user input;
Takeda teaches selecting one of data compression processing modes in response to a user input (see Takeda: e.g., -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]; and, {first operation, such as} in: -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]; and, in Fig. 7, and, -- second embodiment, such an operation that a plurality of continuous frames can be encoded in each encoding unit and a bit stream of a desired GOP structure is output is executed as an operation different from that in the first embodiment …. The moving image encoding apparatus of the present embodiment is characterized by having a GOP period setting unit 701 and a picture number FIFO 702--, in [0114]-[0122]; also see: -- whether or not the start of the recording operation is instructed in the moving image encoding apparatus is discriminated. [0049] It is assumed that the start of the recording operation is instructed by a message based on a program provided from a microcomputer such as a CPU or the like via an interface such as operation button (not shown) for operating the moving image encoding apparatus from the outside, remote commander, or the like or by electrically instruction from a dedicated port.--, in [0046]-[0052]);
Nakata and Takeda are combinable as they are in the same field of endeavor: compression of image data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakata’s apparatus using Takeda’s teachings by including selecting one of data compression processing modes in response to a user input to Nakata’s data compression in order to identify which picture data is accessed using the already-encoded picture data corresponding to the future or past in the time direction (see Takeda: e.g. in [0040], and [0076]-[0077]),
Nakata as modified by Takeda further disclose executing, according to the selected data compression processing mode, data compression processing on an input captured image based on an inter-frame prediction (see Takeda: e.g., -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]);
generating a compressed image from the executed data compression processing (see Taketa: e.g., first operation, such as in: -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]; and, in Fig. 7, and, -- second embodiment, such an operation that a plurality of continuous frames can be encoded in each encoding unit and a bit stream of a desired GOP structure is output is executed as an operation different from that in the first embodiment …. The moving image encoding apparatus of the present embodiment is characterized by having a GOP period setting unit 701 and a picture number FIFO 702--, in [0114]-[0122]; also see: -- whether or not the start of the recording operation is instructed in the moving image encoding apparatus is discriminated. [0049] It is assumed that the start of the recording operation is instructed by a message based on a program provided from a microcomputer such as a CPU or the like via an interface such as operation button (not shown) for operating the moving image encoding apparatus from the outside, remote commander, or the like or by electrically instruction from a dedicated port.--, in [0046]-[0052]);
Nakata as modified by Takeda however do not explicitly disclose a group of pictures with respect to the generated compressed image is different according to the data compression processing modes,
MATSUZAWA disclose a group of pictures with respect to the generated compressed image is different according to the data compression processing modes (see MATSUZAWA: e.g., ---- the service control unit 112 controls an imaging device such as a digital video camera paired with a sensor device such that a video of that section (a jumping motion) is recorded at a different compression ratio from previous and successive sections thereof (a normal state).  Accordingly, the video of the jumping motion is recorded at a lower compression ratio than that of the normal state.  Since a low compression ratio is applied only to the jump section, image quality of the jump section that can be a highlight of the video can be improved while a data size of the entire video is suppressed.--, in [0218]),
Nakata (as modified by Takeda) and  MATSUZAWA are combinable as they are in the same field of endeavor: compression of image data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakata (as modified by Takeda)’s apparatus using MATSUZAWA’s teachings by including a group of pictures with respect to the generated compressed image is different according to the data compression processing modes to Nakata (as modified by Takeda)’s data compression and imaging for heartbeat measurement and pulse estimation in order to having interested images with different compression ratios (see MATSUZAWA: e.g. in [0218]);
Nakata as modified by Takeda and MATSUZAWA further disclose wherein, when receiving a request for acquiring vital information from a person captured in the input captured image, one of the data compression processing modes is selected so that the generated compressed image is configured by I pictures only (see Taketa: e.g., -- encoding the P picture using the inter-frame prediction of the second and subsequent times--, in [0097], and, -- The encoding unit 1 outputs the encoded data having such a picture reference relation based on the motion prediction that it starts from the I picture of the picture number 0, and subsequently, the P picture of the picture number 4, which refers to the I picture, and the P picture of the picture number 8, which refers to such a P picture, follow.--, in [0102]; also see {first operation, such as} in: -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]; and, in Fig. 7, and, -- second embodiment, such an operation that a plurality of continuous frames can be encoded in each encoding unit and a bit stream of a desired GOP structure is output is executed as an operation different from that in the first embodiment …. The moving image encoding apparatus of the present embodiment is characterized by having a GOP period setting unit 701 and a picture number FIFO 702--, in [0114]-[0122]; also see: -- whether or not the start of the recording operation is instructed in the moving image encoding apparatus is discriminated. [0049] It is assumed that the start of the recording operation is instructed by a message based on a program provided from a microcomputer such as a CPU or the like via an interface such as operation button (not shown) for operating the moving image encoding apparatus from the outside, remote commander, or the like or by electrically instruction from a dedicated port.--, in [0046]-[0052], also see MATSUZAWA: e.g. in [0216]-[0218]).

Re Claim 2, Nakata as modified by Takeda and MATSUZAWA further disclose wherein, when another one of the data compression processing modes is selected, the generated compressed image is configured by at least one I picture, and P pictures and/or B pictures (see Taketa: e.g., -- encoding the P picture using the inter-frame prediction of the second and subsequent times--, in [0097], and, -- The encoding unit 1 outputs the encoded data having such a picture reference relation based on the motion prediction that it starts from the I picture of the picture number 0, and subsequently, the P picture of the picture number 4, which refers to the I picture, and the P picture of the picture number 8, which refers to such a P picture, follow.--, in [0102]; also see {first operation, such as} in: -- a compression encoding by a predetermined video encoding method is executed.  As an encoding method, a method using an inter-frame prediction--, in [0040], and [0076]-[0077]; and, in Fig. 7, and, -- second embodiment, such an operation that a plurality of continuous frames can be encoded in each encoding unit and a bit stream of a desired GOP structure is output is executed as an operation different from that in the first embodiment …. The moving image encoding apparatus of the present embodiment is characterized by having a GOP period setting unit 701 and a picture number FIFO 702--, in [0114]-[0122]; also see: -- whether or not the start of the recording operation is instructed in the moving image encoding apparatus is discriminated. [0049] It is assumed that the start of the recording operation is instructed by a message based on a program provided from a microcomputer such as a CPU or the like via an interface such as operation button (not shown) for operating the moving image encoding apparatus from the outside, remote commander, or the like or by electrically instruction from a dedicated port.--, in [0046]-[0052], also see MATSUZAWA: e.g. in [0216]-[0218]).

Re Claim 3, Nakata as modified by Takeda and MATSUZAWA further disclose when the one of the data compression processing modes is selected, not executing noise reduction processing on the input captured image (see Taketa: e.g., --such an operation that a plurality of continuous frames can be encoded in each encoding unit and a bit stream of a desired GOP structure is output is executed as an operation different from that in the first embodiment …. The moving image encoding apparatus of the present embodiment is characterized by having a GOP period setting unit 701 and a picture number FIFO 702--, in [0114]-[0122]; also see: -- whether or not the start of the recording operation is instructed in the moving image encoding apparatus is discriminated. [0049] It is assumed that the start of the recording operation is instructed by a message based on a program provided from a microcomputer such as a CPU or the like via an interface such as operation button (not shown) for operating the moving image encoding apparatus from the outside, remote commander, or the like or by electrically instruction from a dedicated port.--, in [0046]-[0052], also see MATSUZAWA: e.g. in [0216]-[0218]), and
when another one of the data compression processing modes is selected, executing the noise reduction processing of the input captured image (see Nakata: e.g., -- the R component is subtracted from the G component, whereby noise components may be removed and only pulse wave components may be fetched.--, in [0057]; and, --Specifically, by using the knowledge that, in the same ROI within the images of successive frames, a change in the brightness of the pulse is relatively larger than a change in the brightness due to variation in the position of the face, pulse signals with little noise may be detected. --, in [0077]-[0079]; also see MATSUZAWA: e.g., --the feature amount extraction unit 105 included in the sensor data analysis unit 104 calculates the mean of the acceleration (S212).  Here, the calculated mean can be, for example, a moving average…..the angular velocity of V221 is smoothed in comparison to an angular velocity of V218, and thus noise is removed--, in [0109]).

Re Claim 4, Nakata as modified by Takeda and MATSUZAWA further disclose when the one of the data compression processing modes is selected, executing noise reduction processing on a certain region other than a face region of a person captured in the input captured image (see Nakata: e.g., -- the R component is subtracted from the G component, whereby noise components may be removed and only pulse wave components may be fetched.--, in [0057]; and, --Specifically, by using the knowledge that, in the same ROI within the images of successive frames, a change in the brightness of the pulse is relatively larger than a change in the brightness due to variation in the position of the face, pulse signals with little noise may be detected. --, in [0077]-[0079]), and
when another one of the data compression processing modes is selected, executing the noise reduction processing on both the certain region and the face region in the input captured image (see Nakata: e.g., -- the R component is subtracted from the G component, whereby noise components may be removed and only pulse wave components may be fetched.--, in [0057]; and, --Specifically, by using the knowledge that, in the same ROI within the images of successive frames, a change in the brightness of the pulse is relatively larger than a change in the brightness due to variation in the position of the face, pulse signals with little noise may be detected. --, in [0077]-[0079]; also see MATSUZAWA: e.g., --the feature amount extraction unit 105 included in the sensor data analysis unit 104 calculates the mean of the acceleration (S212).  Here, the calculated mean can be, for example, a moving average…..the angular velocity of V221 is smoothed in comparison to an angular velocity of V218, and thus noise is removed--, in [0109]).

Re Claim 5, Nakata as modified by Takeda and MATSUZAWA further disclose wherein the process further comprising:
estimating a pulse based on the generated compressed image (see NaKata: e.g., -- the pulse-wave detection device executes face detection on the image…. the pulse-wave detection device detects a pulse wave signal based on a difference in brightness obtained between the frame and the previous frame. --, in abstract, and, -- heartbeat measurement method for measuring heartbeats from images that are taken by users.--, in [0003], [0006]-[0007], and [0028]-[0029]).


Re Claim 6, claim 6 is the corresponding method claim to claim 1. Thus, claim 6 is rejected for the similar reasons as for claim 1 as discussed above for claim 1.  Nakata as modified by Takeda and MATSUZAWA further disclose an image processing method (see NaKata: e.g., -- the pulse-wave detection device executes face detection on the image…. the pulse-wave detection device detects a pulse wave signal based on a difference in brightness obtained between the frame and the previous frame. --, in abstract, and, -- heartbeat measurement method for measuring heartbeats from images that are taken by users.--, in [0003], [0006]-[0007], and [0028]-[0029]).















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aoki (US 20130170548 A1) teaches the image frame encoded by applying the intra-frame prediction for all MBs within the frame is called I picture. The image frame encoded by applying the inter-frame prediction employing at most one sheet of the reference picture per each MB for each MB besides the intra-frame prediction is called P picture. As a rule, the I picture is set at a constant interval, and a section comprised of a plurality of the frames to be partitioned with this I picture is called GOP (Group of Pictures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667